 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DIANA LEE WALLACH LORRETZ,                       No. 2:18-cv-02666 JAM CKD (PS)
12                        Plaintiffs,
13             v.                                         ORDER
14       CALIFORNIA@GALoan45D002, et al.,
15                        Defendants.
16

17            Plaintiff1 is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20            Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23            The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27

28   1
         Though two co-plaintiffs are named, only Diana Lee Wallach Lorretz signed the complaint.
                                                       1
 1             Here, plaintiff’s brief and conclusory allegations do not state a federal claim against any

 2   defendant, nor it is it clear what persons or entities she is suing. Although the court may exercise

 3   supplemental jurisdiction over state law claims, plaintiff must first have a cognizable claim for

 4   relief under federal law. See 28 U.S.C. § 1367.

 5             The federal courts are courts of limited jurisdiction. In the absence of a basis for federal

 6   jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for federal

 7   subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause why

 8   this action should not be dismissed. Failure to allege a proper basis for subject matter jurisdiction

 9   will result in a recommendation that the action be dismissed.

10             Accordingly, IT IS HEREBY ORDERED that:

11             1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

12             2. No later than October 17, 2018, plaintiff shall show cause why this action should not

13   be dismissed for lack of subject matter jurisdiction.

14   Dated: October 3, 2018
                                                         _____________________________________
15
                                                         CAROLYN K. DELANEY
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21   2/lorretz2666.ifp-nojuris

22

23

24

25

26
27

28
                                                          2
